Mr. Justice Thomas delivered the opinion of the court: On December 24, 1929, claimant was engaged in clearing State Bond Issue Boute No. 49 near Kankakee with a tractor and snow plow. His left foot was caught in the machinery and severely injured. As a result of the injury he was required to expend $98.00 for surgical and medical services and to pay a hospital bill of $10.00. He was totally incapacitated for 13 weeks, and partially incapacitated for 135 weeks. His average weekly earnings were $33.00. His injury arose out and in the course of his employment, and he was engaged in work declared extra hazardous by the provisions of the Workmen’s Compensation Act. As that Act applies to the State when it is engaged in work declared to be extra hazardous claimant is entitled to recover. Under the evidence in this case he is entitled to an award of $1,100.00. It is therefore ordered that claimant be and he is allowed an award of $1,100.00.